 9:20-cv-00980-CMC          Date Filed 05/26/20       Entry Number 16         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

 Johnny Ray Smith,                                         Civil Action No. 9:20-cv-980-CMC

                            Plaintiff,
                   vs.                                                   ORDER

 W.G.D.C. Detention Center, SC,

                            Defendant.

       This matter is before the court on Plaintiff’s Complaint filed March 9, 2020. ECF No. 1.

In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2), D.S.C., this matter was

referred to United States Magistrate Judge Bristow Marchant for pre-trial proceedings and a Report

and Recommendation (“Report”) on dispositive issues.

       On March 24, 2020, the Magistrate Judge entered a Proper Form Order, notifying Plaintiff

of deficiencies in this case, including that he had not named a proper defendant. ECF No. 8.

Plaintiff was given 21 days to file an Amended Complaint, and a blank Complaint form was

attached. Id. at 3. He was warned failure to bring the case into proper form may subject the case

to dismissal for failure to prosecute and to comply with an Order of the court. Id. Plaintiff did not

file a response.

       On April 24, 2020, the Magistrate Judge entered a Report recommending the case be

dismissed because Plaintiff failed to name a proper defendant, allege facts allowing a proper claim

under § 1983, or respond to the court’s order. ECF No. 13. The Magistrate Judge advised Plaintiff

of the procedures and requirements for filing objections to the Report and the serious consequences

if he failed to do so. Plaintiff did not file objections and the time for doing so has expired.
 9:20-cv-00980-CMC           Date Filed 05/26/20        Entry Number 16         Page 2 of 2




        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

        After a review of the record, the applicable law, and the Report and Recommendation of

the Magistrate Judge, the court finds no clear error and agrees with the Report’s recommendation

this matter should be dismissed. Accordingly, the court adopts the Report by reference in this

Order. This matter is dismissed without prejudice and without issuance and service of process.

        IT IS SO ORDERED.
                                                                 s/Cameron McGowan Currie
                                                                 CAMERON MCGOWAN CURRIE
                                                                 Senior United States District Judge
Columbia, South Carolina
May 26, 2020




                                                    2
